Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lourdes Iglesias appeals the district court’s order granting Defendant’s motion to dismiss her claims against it. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Iglesias v. Wal-Mart Stores East, L.P., No. 2:09-cv-00008-MSD-FBS (E.D.Va. Oct. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.